Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          May 29, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 50432-4-II

                               Respondent,

           v.

 M.J.T.,                                                      UNPUBLISHED OPINION

                               Appellant.

       CRUSER, J. — MJT appeals from his adjudications of guilt for second degree taking a

motor vehicle without permission, driving under the influence of intoxicants, reckless driving, and

second degree driving while in suspended or revoked status. MJT contends that the trial court

erred by failing to enter written findings of fact and conclusions of law following a CrR 3.5

hearing. We affirm.

                                             FACTS

       In January 2017, 16-year-old MJT had an order in effect that revoked his driving privileges.

Cheryl Nelson is MJT’s mother.        On January 13, MJT took Nelson’s vehicle without her

permission. MJT drove Nelson’s vehicle at a high rate of speed through a stop sign and entered

the oncoming traffic lane. Two vehicles had to veer to avoid colliding with MJT.

       Gig Harbor Police Officer Kevin Goss conducted a traffic stop and contacted MJT. Goss

asked MJT why he was driving like a maniac, and MJT said, “[H]e was being stupid.” Report of

Proceedings (RP) (Mar. 21, 2017) at 55. Goss told MJT to provide his driver’s license, registration,
No. 50432-4-II


and proof of insurance; MJT told Goss that he did not have a driver’s license. Goss detected the

odor of intoxicants and noticed that MJT had red, watery eyes and slurred speech. MJT agreed to

perform field sobriety tests. When MJT exited the vehicle, Goss saw that “he was very unsteady

and wobbly on his feet.” RP (Mar. 21, 2017) at 56. Goss arrested MJT, advised him of his

Miranda1 rights, and transported him to the police station.

         MJT refused to take a breath test to determine his breath alcohol concentration. MJT

provided a blood sample after Officer Goss obtained a search warrant for the blood draw. The

blood sample showed that MJT had a blood alcohol concentration of 0.19.

         The State charged MJT with second degree taking a motor vehicle without permission,

driving under the influence of intoxicants, reckless driving, and second degree driving while in

suspended or revoked status. The matter proceeded to a juvenile court bench trial at which MJT

stipulated to facts supporting his guilty adjudications for driving under the influence, reckless

driving, and second degree driving while in suspended or revoked status.

         Before the start of trial, the juvenile court held a CrR 3.5 hearing to determine the

admissibility of MJT’s statements. Officer Goss was the only witness to testify at the CrR 3.5

hearing. The juvenile court orally ruled that MJT’s pre-Miranda statements were admissible at

trial because those statements were made before he was in custody for Miranda purposes. The

juvenile court also orally ruled that MJT had invoked his right to remain silent and, thus, his post-

Miranda statements were inadmissible at trial with the exception of a statement MJT made




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                 2
No. 50432-4-II


spontaneously in the absence of a question. The juvenile court did not enter written findings and

conclusions regarding its CrR 3.5 ruling at this time.

       Following the bench trial, the juvenile court adjudicated MJT guilty of all charges. After

MJT filed his opening brief in this appeal, the trial court entered written findings of fact and

conclusions of law supporting its CrR 3.5 ruling.

                                           ANALYSIS

       MJT contends that we must remand to the juvenile court to enter written findings of fact

and conclusions of law as required under CrR 3.5. Because the juvenile court entered the required

findings and conclusions while this appeal was pending and because MJT does not claim that the

findings of fact and conclusions of law were tailored to any issue raised in this appeal or that the

delayed entry otherwise caused prejudice, we find no error.

       A trial court is required to enter written findings of fact and conclusions of law following

a CrR 3.5 hearing.2 The requirements of CrR 3.5 apply to juvenile proceedings under JuCR 1.4(b).

State v. S.A.W., 147 Wash. App. 832, 836 n.6, 197 P.3d 1190 (2008). But a trial court may submit

written findings and conclusions while an appeal is pending “‘if the defendant is not prejudiced by

the belated entry of findings.’” State v. Landsiedel, 165 Wash. App. 886, 894, 269 P.3d 347 (2012)

(quoting State v. Cannon, 130 Wash. 2d 313, 329, 922 P.2d 1293 (1996)).               Accordingly, to

demonstrate reversible error based on the late entry of CrR 3.5 findings and conclusions, MJT

must show that the findings and conclusions were tailored to issues raised in his appeal or that he




2
  CrR 3.5(c) provides, “After the hearing, the court shall set forth in writing: (1) the undisputed
facts; (2) the disputed facts; (3) conclusions as to the disputed facts; and (4) conclusion as to
whether the statement is admissible and the reasons therefor.”
                                                3
No. 50432-4-II


was otherwise prejudiced by the late entry. State v. Quincy, 122 Wash. App. 395, 398, 95 P.3d 353

(2004).

          Here, the juvenile court entered its written findings of fact and conclusions of law after

MJT filed his opening brief. The juvenile court’s belated findings and conclusions are consistent

with its oral ruling following the CrR 3.5 hearing, and MJT does not claim that the delayed entry

caused him prejudice. See Landsiedel, 165 Wash. App. at 893-94 (finding no prejudice when late-

filed findings and conclusions were consistent with the trial court’s oral ruling). Therefore, we

find no error in the juvenile court’s late entry of written findings and conclusions. Accordingly,

we affirm MJT’s juvenile adjudications of guilt.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       CRUSER, J.
 We concur:



 MELNICK, P.J.




 SUTTON, J.




                                                   4